 

 

McGREGOR W. SCOTT
United States Attorney

DAVID W. SPENCER
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

FILED

AUG 2 3 2019

§, DISTRICT COURT
eASHERN OIS TAI GT OF CALIFORNIA

BY

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of:

A GRAY HONDA CIVIC, WITH UTAH
LICENSE PLATE U919W, VIN #
IHGFA168X7L038632

A GRAY GMC PICKUP, WITH
CALIFORNIA LICENSE PLATE 97533J1,
VIN # 1GTCS 136458145838

A GRAY TOYOTA SEDAN, WITH
CALIFORNIA LICENSE PLATE 4XUM692,
VIN # INXBR32E43Z056105

A SILVER CHEVROLET HUMMER, WITH
CALIFORNIA LICENSE PLATE 5TNU381,
VIN # 5GTDN136968210253

A silver Chevrolet Hummer, with California
license plate 5TNU381, VIN #
5GTDN 136968210253

A gray Toyota sedan, with California license
plate 4XUM692, VIN # INXBR32E43Z056105

1290 Northgate Road, Apartment 35, Yuba
City, California

1837 18th Street, Olivehurst, California

A 2003 Toyota sedan, silver in color, bearing
California license plate 4XUM692

A 2006 Hummer H3, silver in color, bearing
California license plate STNU381

 

 

MOTION TO UN-SEAL; [PROPOSED] ORDER

REQUEST TO UN-SEAL SEARCH WARRANTS:
[PROPOSED] ORDER

2:19-SW-0519-EFB .

2:19-S W-0520-EFB

2:19-SW-0521-EFB

2:19-SW-0522-EFB

3:19-SW-015-DMC

3:19-SW-016-DMC

2:19-SW-710-LV'B

2:19-S W-711-EFB

2:19-S W-712-EFB

2:19-S W-713-EFB

 

 

 
25
26
27
28

 

 

REQUEST TO UNSEAL

 

The search warrants in the above-captioned matters have been executed, and there is no need for
the search warrants or their affidavits to remain under seal. Accordingly, the United States requests that

the above-captioned matters be unsealed.

Dated: August 22, 2019 McGREGOR W. SCOTT
United States Attorney

By: KN

DAVID W. SPENCER
Assistant United States Attorney

 

[PROPOSED] ORDER
Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be unsealed.

  
  

ot ee
( dmund F. Brennan
UNITED STATES MAGISTRATE JUD

  

MOTION TO UN-SEAL; [PROPOSED] ORDER

 

 
